internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-102683-02 date date distributing sub sub sub sub sub sub sub sub plr-102683-02 business x business y activity y1 activity y2 asset z1 asset z2 year year year consultant date date date date date date date date date a plr-102683-02 b c state a type q dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed and partially completed transaction the information submitted in that letter and in later correspondence is summarized below the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts information and other data in this ruling letter may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business x and business y which includes activity y1 and activity y2 in divisional form as well as through corporate subsidiaries and joint_venture agreements distributing began activity y1 in year and activity y2 in year on date distributing transferred activity y2 to newly formed sub and sub transferred activity y2 to wholly owned sub the activity y2 transfers the activity y2 transfers were intended to qualify for nonrecognition treatment under sec_351 of the internal_revenue_code also on date distributing contributed activity y1 to sub on date sub issued shares of its class a common_stock in an initial_public_offering the class a common_stock and the ipo the class a common_stock represents less than twenty percent of the outstanding sub stock by value and less than five percent of the sub stock by voting power after the ipo distributing owned and continues to own all of the sub class b common_stock the only other class of sub stock outstanding on date distributing acquired sub in a transaction intended to qualify as a reorganization under sec_368 and a e in which no gain_or_loss was recognized in whole or in part acquisition sub wholly owns sub and sub on date distributing acquired in a taxable purchase all the stock of sub in year plr-102683-02 distributing transferred a portion of business x to wholly owned sub in a transaction intended to qualify for nonrecognition treatment under sec_351 the sub transfer distributing has submitted financial information indicating that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business x and activity y2 within the same affiliated_group creates management systemic and other problems that prevent these businesses from realizing their full potential consultant has advised distributing in a detailed and reasoned report that separating these activities by distributing the stock of sub to the distributing stockholders the separation would resolve these problems further sub and sub are in need of capital to invest in the growth of activity y2 to that end sub and sub are actively attempting to find an investor with the assistance of an investment_advisor to raise capital through a private_placement or follow-on offering of sub stock sub 1’s investment_advisor has informally indicated that sub would be unable to obtain the needed participation of private equity investors or to raise the necessary capital proceeds under acceptable terms absent the separation the transaction to accomplish the separation distributing has proposed and partially undertaken the following series of steps collectively the transaction i on date distributing exchanged asset z1 for additional sub class b common_stock the asset z1 exchange on date distributing exchanged asset z2 for a shares of additional sub class b common_stock and b shares of sub class a common_stock the asset z2 exchange the asset z1 exchange coupled with the asset z2 exchange will be referred to as the contribution ii sub which conducts activity y2 will convert into a limited_liability_company llc under state a law it is intended that the sub llc be disregarded as an entity separate from sub under sec_301_7701-3 of the administrative and procedure regulations and that the conversion be treated as a liquidation under sec_332 iii sub will merge with and into distributing in a transaction intended to qualify as a liquidation under sec_332 the sub merger following the sub merger sub and sub each will merge with and into distributing in a transaction intended to qualify as a liquidation under sec_332 iv sub will convert into an llc under state a law it is intended that the sub llc be disregarded as an entity separate from distributing under sec_301_7701-3 and that the conversion be treated as a liquidation under sec_332 v sub will convert into an llc under state a law it is intended that the sub plr-102683-02 llc be disregarded as an entity separate from distributing under sec_301_7701-3 and that the conversion be treated as a liquidation under sec_332 after steps iii through v distributing will be treated for federal tax purposes as directly conducting business x vi immediately before the distribution described below in step vii distributing will convert some or all of its sub class b common shares into sub class a common shares in accordance with rights granted under the sub certificate of incorporation provided the conversion will not prevent distributing from being in control of sub as that term is defined under sec_368 immediately before the distribution the class b conversion vii distributing will distribute all of its sub stock to its common stockholders the distribution in lieu of issuing fractional shares of sub stock distributing will cause its exchange agent to aggregate the fractional interests sell them in the public market and distribute the proceeds to stockholders otherwise entitled to receive the fractional interests in connection with the transaction distributing and sub have entered into various agreements the transaction-related agreements including but not limited to a an agreement under which sub will be the exclusive contract manufacturer through date and integration service provider through date for type q products marketed by distributing b an agreement under which distributing acquired an exclusive perpetual license for certain intellectual_property rights in exchange for c dollars payable in installments beginning on date and ending on date and c a transitional agreement under which distributing will provide or make available to sub a variety of corporate services for a discrete period following the distribution the transitional services agreement representations distributing has made the following representations regarding the transaction a any debt owed by sub to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing will be received by a stockholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted by distributing for business x represents the present operations of business x and there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution taking into account the potential sale of part of business x the gross assets of the trades_or_businesses conducted by plr-102683-02 distributing that will be relied upon to satisfy the active_trade_or_business_requirement of sec_355 in the aggregate i will have a fair_market_value of not less than five percent of the total fair_market_value of the gross assets of distributing or ii will represent at least a percent of the total number of employees of distributing’s consolidated_group and b percent of the aggregate gross revenues of distributing’s consolidated_group or iii will satisfy both i and ii consequently immediately after the distribution business x will not be de_minimis compared with the other assets or activities of distributing at that time e the five years of financial information submitted on behalf of sub and sub for activity y2 represents the present operations of sub and sub and there have been no substantial operational changes since the date of the last financial statements submitted f immediately after the distribution the gross assets of the trade_or_business relied on by sub to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub g following the distribution distributing and sub each will continue independently and with its separate employees the active_conduct of its business except for services provided by distributing to sub under the transitional services agreement h the distribution is carried out for the following corporate business purposes i to resolve management systemic and other problems that arise from and are exacerbated by operating business x and activity y2 within the same affiliated_group and ii to engage in raising capital by issuing stock to investors the distribution is motivated in whole or substantial part by these corporate business purposes i there is no plan or intention by any stockholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining stockholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or sub after the transaction j there is no plan or intention by either distributing or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either distributing or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of plr-102683-02 business and except for the possible sale of part of business x l no liabilities will be assumed within the meaning of sec_357 by sub in the transaction m no debt will exist between distributing and sub at the time of or after the distribution other than possible obligations resulting from one or more of the transaction-related agreements none of any such debt will constitute stock_or_securities n immediately before the distribution or immediately before a potential deconsolidation should it occur before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in sub stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1 o except for payments under certain post-distribution agreements payments made in connection with any continuing transactions between i distributing or any of its subsidiaries and ii sub or sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p neither distributing nor sub is an investment_company as defined in sec_368 and iv q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-102683-02 s the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or sub t the payment of cash in lieu of fractional shares of sub common_stock is solely for the purpose of avoiding the expense and inconvenience to distributing of distributing fractional shares and does not represent separately bargained-for consideration the method used for handling fractional share interests is intended to limit i the total cash consideration that will be paid in the transaction to the distributing stockholders to no more than one percent of the total consideration that will be issued in the transaction and ii the amount of cash received by any one of the stockholders to less than the value of one full share of sub common_stock rulings based solely on the facts submitted and representations made we rule as follows on the transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by sub on the contribution sec_1032 the basis of each asset received by sub in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by sub in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing stockholders upon their receipt of sub stock in the distribution sec_355 the aggregate basis of the distributing stock and the sub stock in the hands of each distributing stockholder including any fractional share interest to which the stockholder may be entitled will equal the aggregate basis of the distributing stock held by that stockholder immediately before the distribution allocated between the plr-102683-02 distributing stock and the sub stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the sub stock received by each distributing stockholder including any fractional share interest in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 and sec_361 earnings_and_profits will be allocated between distributing and sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the payment of cash if any in lieu of fractional shares of sub stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the distribution and then had been sold by the holders accordingly a stockholder will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined in ruling above sec_1001 if the sub stock is held by the stockholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the activity y2 transfers described above in the summary of facts qualified under sec_351 ii whether acquisition described above in the summary of facts qualified as a reorganization under sec_368 iii whether the sub transfer described above in the summary of facts qualified under sec_351 iv whether the mergers described above in step iii and the conversions described in steps ii iv and v will qualify as liquidations under sec_332 v the tax treatment of the class b conversion and vi the treatment of the non-arm’s length payments described in representation plr-102683-02 o procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ lewis k brickates acting branch chief branch office of associate chief_counsel corporate cc
